—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered June 28, 1999, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim that the jury’s verdict of guilt was not based upon legally sufficient evidence (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree (Penal Law § 160.15 [4]) and robbery in the second degree (Penal Law § 160.10 [1]) beyond a reasonable doubt (see, People v Greene, 184 AD2d 729). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Sullivan, Altman and H. Miller, JJ., concur.